DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the network proxy" in line 3.  There is insufficient antecedent basis for this limitation in the claim. [It is unclear whether “the network proxy” is the multipath TCP network proxy”. Dependent claims 2-11 incorporate the deficiency and perpetuate the deficiency with each further use of “the network proxy”. Therefore claims 2-11 are also rejected on the same rationale.
Claim 12 recites the limitation "the network proxy" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 13-19 incorporate the deficiency and perpetuate the deficiency with each further use of “the network proxy”. Therefore claims 13-19 are also rejected on the same rationale.
Claim 20 recites the limitation "the first" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 21-26 incorporate the deficiency and perpetuate the deficiency.  Therefore dependent claims 21-26 are also rejected on the same rationale.
Claims 2 and 12 recite TCP recites a “multipath TCP network proxy” in the first occurrence. Applicant does not clarify that TCP is “transmission control protocol” before using the abbreviation. Appropriate correction is requested. Dependent claims 3-11 and 13-19 are rejected on the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-9, 12-16, 19-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dilip Krishnaswamy et al., WO 2011/127189 A2 (hereafter referred to as Krishnaswamy) in view of Salkintzis et al., US 8640174 B2 (hereafter referred to as Salkintzis).
Regarding claim 2, Krishnaswamy teaches a multipath TCP network proxy (p. 3, “A MultiPath Transport Protocol (MPTP) allows support for multiple subflows or streams to be managed at the transport layer between a source and a destination on the internet. Examples of a MPTP include the MultiPath Transmission Control Protocol (TCP) and the Stream Control Transmission Protocol (SCTP).” And p. 55, “FIG. 2 is a block diagram 200 illustrating a tunneling service across WW AN carriers. A MultiPath Transport Protocol (MPTP) inter-carrier tunnel is established between the WW AN client 202 and a MPTP tunneling server 204 through one or more support infrastructures, e.g., Carrier WW AN support infrastructure 1,2, ...N (210, 212, 214), to allow for communication with the application server 208.”), comprising: a processor to: 
receive a communication from a mobile device, at the network proxy, the communication dispatched to a content server (p. 58, “Packets leaving the client 302 are wrapped into the MultiPath TCP tunnel and delivered to the tunneling server 304. The tunneling server 304 unwraps the packets and sends the packets destined to the IP address ApplicationServer lP.”); 
receive the content at the network proxy from the content server (p. 58, “Packets from the application server 308 are sent to the ClientVPN Public IP address which is managed in the domain of the tunneling server 304.”); and 
transfer the content from the network proxy to the mobile device using a multipath transport session including a plurality of paths (p. 84, “Furthermore, a Multipath transport connection may be established with the ability to use multiple WWAN (1310, 1312, 1314) paths. However, a Multipath TCP anchor 1316 may allocate more than one WWAN path when a user application 1320 needs a higher bandwidth that cannot be delivered by one WWAN path.”), wherein the content is aggregated on a first path of the plurality of paths and a second path of the plurality of paths in the multipath transport session based on a transport speed of the first path and a transport speed of the second path to optimize (p. 78, “The path managers may be useful to enable discovery and setup for each subflow for each carrier. In another aspect, an IntercarrierPath Coordinator may be established at both nodes to dynamically analyze the performance of each path, and to then optimize the distribution of flow across available paths.”) a content transfer speed (p. 61, “If the effective bandwidths are Bl, B2, ..., BN, then the traffic could be split in the ratio B1 :B2: ....:BN across the sub-flows. “) and  provide an uninterrupted session for the transfer of the content (p. 48, “…[B]ased on the differential delay across paths based on RTT (Round Trip Time), an early transmission of data on a slower path or a delayed transmission on a faster path can be performed at a transmitting aggregation endpoint so that packets arrive closer in time at a receiving aggregation endpoint, thereby reducing buffering requirements at a receiving client with improved flow management.”). Krishnaswamy does not specifically teach the communication is a request for content. However, in the same field of endeavor, Salkintzis teaches is a request for content (column 7, lines 44-56; “Typically, a user of the mobile device 102 browses content that is available for streaming on a server (e.g., remote server 118) by using the facilities provided by the video application 216. When the user selects a video content to view, the video application 216 passes a suitable request to the media player element 218, which undertakes all actions for streaming and rendering the selected video content from the remote server 118. “) and providing the content over multiple paths (column 7, lines 44-56; “The TMP element 224 is configured to intercept the traffic between the media player element 218 and the remote server 118, and decide when content should be retrieved using only the WiFi radio access interface 222 or both the WiFi radio access interface 222 and the UMTS radio access interface 220 (e.g., multipath communication over first and second radio access interfaces).”) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnaswamy to substitute a request for content from Salkintzis for the network communication from Krishnaswamy to adapt the multipath network communication system to content delivery networks.
Claim 12 is method that performs steps similar to the operations of claim 2 above. Therefore claim 12 is rejected on the same rationale.
Claim 20 is  “[a]t least one non-transitory machine-readable medium including instructions for using a network proxy to deliver aggregated content, which when executed by a processor of the network proxy (Krishaswamy, p. 15, “The computer-readable medium can include code for selecting one or more MPTP paths based on one or more performance parameters and one or more path parameters, and establishing a link using the selected one or more MPTP paths.”), cause the processor to” performs steps similar to the operations of claim 2 above. Therefore claim 20 is rejected on the same rationale.

Regarding dependent claims 3 and 13 and 21, Krishnaswamy - Salkintzis teaches the multipath TCP network proxy of claim 2, wherein the first path of the multipath transport session is a wireless local area network connection path (Krishnasawamy, p. 92, “In another aspect, an access point device 1302 may access multiple WWANs 1304 using multiple WW AN modems, and may aggregate bandwidth to other devices over WLAN, USB, Ethernet-based access, etc.” And p. 85, “In another aspect, device 1302 may be used to provide an access point that utilizes the multipath transport connectivity for backhaul, where the access is provided over a wired or wireless connection.”).

Regarding dependent claims 4 and 14 and 22, Krishnaswamy - Salkintzis the multipath TCP network proxy of claim 2, wherein the second path of the multipath transport session is a broadband cellular path (Krishnasawamy, p. 42, WWAN path. “Examples of WW AN technologies may include but are not limited to: LTE (Long Term Evolution), … ”).

Regarding dependent claims 5 and 15 and 23, Krishnaswamy – Salkintzis teaches the multipath TCP network proxy of claim 2, teaches wherein the content is video content (Salkintzis, column , 7 lines 44-56; “video content to video”), and wherein the multipath transport session provides for uninterrupted download and playback of the video content (Salkintzis, column 2, lines 38-42; The problem to solve is how to deliver content uninterrupted without sending lower quality content.). 

Regarding dependent claims 6 and 16 and 24, Krishnaswamy - Salkintzis the multipath TCP network proxy of claim 2, wherein the aggregation is bandwidth aggregation, and wherein to transfer the content, the processor causes the network proxy to maintain a high throughput data connection with the mobile device until the content is transferred to the mobile device (Krishnaswamy, p. 61, “If the effective bandwidths are Bl, B2, ..., BN, then the traffic could be split in the ratio B1 :B2: ....:BN across the sub-flows. “).

Regarding dependent claim 8, Krishnaswamy - Salkintzis the multipath TCP network proxy of claim 2, wherein the content is intercepted from at least one of the content server, a proxy server, or an intermediary point receiving the content (Krishnaswamy, p. 79, “… [W]hen a mobile network operator (MNO) provides the MultiPath Aggregation Anchor 1316 in the network, then application service providers may use services with minimal or no changes. By contrast, if the MNO does not have an anchor supported for multipath aggregation, then an application service provider may install a multipath server 1304, to enable a multipath session to the client device 1302 using available client IP addresses.”).

Regarding dependent claims 9 and 19 and 26, Krishnaswamy - Salkintzis the multipath TCP network proxy of claim 2, wherein the network proxy is a proxy server (Krishnaswamy, p. 79, “… [W]hen a mobile network operator (MNO) provides the MultiPath Aggregation Anchor 1316 in the network, then application service providers may use services with minimal or no changes. By contrast, if the MNO does not have an anchor supported for multipath aggregation, then an application service provider may install a multipath server 1304, to enable a multipath session to the client device 1302 using available client IP addresses.”).

Claim(s) 7, 17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy and Salkintzis as applied to claims 2, 12 and 20 above, and further in view of  Lee et al., US 20140136604 A1 (hereafter referred to as Lee).
Regarding dependent claims 7 and 17 and 25, Krishnaswamy - Salkintzis teaches the multipath TCP network proxy of claim 2, as cited above. Krishnaswamy-Salkintzis  does not specifically teach wherein the network proxy is connected to a second network proxy, and wherein at least a portion of the content is downloaded by the second network proxy and is transferred to the mobile device by at least one of the first path or the second path. However, in the same field of endeavor, Lee teaches wherein the network proxy is connected to a second network proxy (p. 125, “so that the mobile terminal 100 may create any two of the total of six TCP connections based on the IP address (for example, 30.4.5.6) of the proxy cache 114, create other two of the total of six TCP connections based on the IP address (for example, 10.1.2.3) of the first replica proxy cache”), and wherein at least a portion of the content is downloaded by the second network proxy and is transferred to the mobile device by at least one of the first path or the second path (p. 125, “The replica proxy cache may be used …  if there is a need to use the maximum network bandwidth by using multiple network paths.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnaswamy-Salkintzis to substitute a second network proxy from Lee for the proxy network from Krishnaswamy-Salkintzis for further maximize bandwidth and improve throughput while reducing the points of congestion.

Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy and Salkintzis as applied to claims 2 and 12 above, and further in view of  Courtemanche et al., US 20110131298 A1 (hereafter referred to as Courtemanche).
Regarding dependent claims 10 and 18, Krishnaswamy - Salkintzis teaches the multipath TCP network proxy of claim 2, as cited above. Krishaswamy-Salkintzis does not specifically teach wherein to transfer the content to the mobile device, the processor causes the network proxy to delay transferring any portion of the content until the content is fully received from the content server. However, in the same field of endeavor, Courtemanche teaches wherein to transfer the content to the mobile device, the processor causes the network proxy to delay transferring any portion of the content until the content is fully received from the content server (p. 174, “After the complete remote media file is sent by the function 318 "Return Complete Media" of the Media Source 114 (label "F") and received in the Cache Server 108, it is forwarded to the BWO Server 108.”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnaswamy-Salkintzis to substitute delay for fully content from Courtemanche to prevent interrupts caused by network problems with the source and thereby improve user experience.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy and Salkintzis as applied to claim 2 above, and further in view of  “official notice”.
Regarding dependent claim 11, Krishnaswamy - Salkintzis the multipath TCP network proxy of claim 2, wherein the first path of the multipath transport session is a wireless local area network protocol connection (). Krishnaswamy does not specifically teach operating according to the IEEE 802.11 family of standards. However, “official notice” is taken that IEEE 802.11 family of standards is well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnaswamy-Salkintzis to operate according to IEEE 802.11 standard would have improved effectiveness. The motivation would have been to include the largest suite of features according to industry requirements. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see the attached PTO-892 for other pertinent prior art made of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452